DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a circuit board" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a contact element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the through hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Manfred et al. (DE 102009019699).
Regarding claim 1, Manfred et al. disclose a conductor connection device for connecting an electrical conductor (6) to a printed circuit board (3), comprising:
a main body (1) having a conductor receptacle (10) accessible through a conductor receiving opening (20) for inserting a section of the conductor (6) into the conductor receptacle, the conductor receiving opening being arranged at a first outer side (surface of 10) of the main body,
a contact element (14, 14’, 14”) in the form of a contact pin adapted to electrically and/or mechanically connect the main body to the printed circuit board, the contact element being arranged at a second outer side (a side that facing to the board), and
a conductor clamping element (18) adapted to clamp the section of the conductor within the conductor receptacle, wherein
the conductor clamping element accessible via the second outer side of the main body, wherein
a transition zone (13) protrudes from the second outer side of the main body, and that the contact element and a shoulder surface (E1) for supporting the conductor connection device,at 

[AltContent: textbox (E2)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (E1)]
    PNG
    media_image2.png
    519
    758
    media_image2.png
    Greyscale



Regarding claim 2, Manfred et al. disclose the main body further comprises a clamping element receptacle (a space E2) in which the conductor clamping element (18) arranged in a movable manner, wherein the clamping element receptacle at least partly intersects the conductor receptacle.

Regarding claim 3, Manfred et al. disclose the clamping element receptacle has a clamping element opening (an open space that facing the board) arranged at the second outer side.



Regarding claim 5, Manfred et al. disclose the contact element surmounts the main body perpendicular to the second outer side.

Regarding claim 6, Manfred et al. disclose the contact element and the main body are formed out of a single piece of metal or the contact element is affixed to the main body such that they are adapted to be handled as a single piece.

Regarding claim 7, Manfred et al. disclose the conductor connection device comprises at least two contact elements arranged at the second outer side, wherein the conductor clamping element is arranged between the two contact elements.

Regarding claim 8, Manfred et al. disclose the contact element is embodied as a stud or peg.

Regarding claim 9, Manfred et al. disclose the contact element is adapted to be soldered to the printed circuit board and/or a component thereof.

Regarding claims 11 and 14, Manfred et al. substantially disclosed the claimed invention except that the connection device is being used for a utilities meter.
Ex Parte Masham, 2 USPQ2d 1647 (1987).

	Regarding claim 13, Manfred et al. disclose the printed circuit board comprises at least two counter contact elements (14’, 14”), wherein the through hole (the hole that received element 14) is arranged between the two counter contact elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manfred et al. (DE 102009019699) in view of Claprood (US 8,105,118).
Manfred et al. substantially disclosed the claimed invention except a setscrew or grub screw.
	Claprood teach a clamping screw (150).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the screw into Manfred’s connection device, as taught by Claprood for firmly secure the conductor to the connection device.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833